DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on September 23, 2019.  Claims 1-20 are pending at the time of examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/19 was considered by the examiner. See attached PTO-form 1449.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,459,894.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are directed to 


Instant application				Patent (‘894)
Claim 1. A method involving a central server machine, separate from a database server machine, communicatively coupled with a database administrator machine and the database server machine, the method comprising: determining, by the central server machine, that a predetermined criterion has not been met; postponing shutdown of the database server machine until the predetermined criterion has been met; and issuing, by the central server machine, a sequence of commands to the database server machine for execution.
Claim 13. A computer-assisted method involving a shutdown control server machine, separate from a database server machine without agent implementation, communicatively coupled with a database administrator machine and the database server machine, the method comprising: determining, by the shutdown control server machine, that a predetermined criterion has not been met; postponing, by the shutdown control server machine, shutdown of the database server machine until the predetermined criterion has been met; and issuing, by the shutdown control server machine, a sequence of commands to the database server machine for execution.
Claim 5. A device comprising a central server machine, separate from a database server machine, communicatively coupled with a database administrator machine and the database server machine, the central server machine comprising:  - 27 -Patent ApplicationAtty. Docket No.: 007131.02193 a processor configured to executed computer-executable instructions; a memory storing computer-executable instructions that, when executed by the processor, cause the central server machine to: receive a request to evaluate shutdown 


Claim 17. A non-transitory computer-readable storage medium storing computer-executable instructions that, when executed, cause a processor at least to perform operations comprising: determining, by a shutdown control server machine, separate from a database server machine without agent implementation, but communicatively coupled with a database administrator machine and the database server machine, that a predetermined criterion has not been met; postponing, by the shutdown control server machine, shutdown of the database server machine until the predetermined criterion has been met; and issuing, by the shutdown control server machine, a sequence of commands to the database server machine for execution.





After analyzing the language claim of the claims, it is clear that claims 1-20 of the instant application are merely an obvious variation of claims 1-20 of U.S. Patent No. 10,459,894.  While claims 1-20 of the instant application is slightly broader than claims 1-20 of U.S. Patent No. 10,459,894, this difference is not enough to distinguish the two instant application claims and the patent claims.  With respect to the language and the disclosure of the instant application not only fail to distinguish it from the Patent No. 10,459,894, but indicate that it is merely a subset of the Patent No. 10,459,894. These differences are not sufficient to render the claims patentably distinct, and therefore, claims 1-20 of the instant application are valid.
A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lui et al. (US 2018/0025066) in view of Kaluskar et al. (US Patent No. 7,502,822).
As per claim 1, Lui discloses a method involving a central server machine (para. 21, as master database), separate from a database server machine (para. 21, as slave database), communicatively coupled with a database administrator machine (para. 23, as client device(s)) and the database server machine, the method comprising:
determining, by the central server machine, that a predetermined criterion has not been met (para. 26);
issuing, by the central server machine, a sequence of commands to the database server machine for execution (para. 27).
Lui does not explicitly teach, but Kaluskar teaches postponing shutdown of the database server machine until the predetermined criterion has been met (col. 3, lines 60-63; col. 4, lines 45-52). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Lui to implement the above steps as taught by Kaluskar because it would improve managing properly of shutting down a database server.
As per claim 2, Kaluskar further teaches wherein the predetermined criterion has not been met when the database server machine has a future job scheduled during a downtime resulting from the shutdown of the database server machine, and the col. 4, lines 45-52).  
As per claim 3, Lui further teaches wherein the central server machine is configured to concurrently communicate with a plurality of database server machines (Fig. 1A, # 142, #144 second and third databases).  
As per claim 4, Lui further teaches wherein the central server machine obtains a snapshot of the database server machine before issuing a restart command, and compares the snapshot of the database server machine to a saved snapshot of the database server machine to determine if the predetermined criterion has been met (para. 31, 38, 42-47).  
As per claims 5 and 17, these independent claims recite several elements that are similar to the elements recited in claim 1, except in the context of a computer-readable medium, and a system, respectively. Therefore, they are rejected at least for the same reasons as claim 1.
As per claims 6, 8, 10-13, 18-20 have similar limitations as recited in claims 2-4; therefore, they are rejected under the same subject matter.
As per claim 7, Kaluskar further teaches the memory of the central server machine stores database administration rules, database configuration information, and historical data about database discrepancies with corresponding responses (col. 5, lines 29-62).  
As per claim 8, Lui and Kaluskar further teach wherein the memory of the central server machine further stores server-side computer-executable instructions that, when executed by the processor, cause the central server machine to issue a sequence of col. 5, lines 1-8).  
As per claim 9, Lui further teaches wherein the memory of the central server machine further stores server-side computer-executable instructions that, when executed by the processor, cause the central server machine to issue a sequence of commands to the database server machine for - 28 -Patent ApplicationAtty. Docket No.: 007131.02193 execution, wherein the sequence of commands comprises at least one of: a restart command and a shutdown command (Lui: para. 31, 38).  
As per claim 11, Lui further teaches wherein the central server machine stores database configuration information comprising database name and database type to permit a dynamic, plug-and-play feature for connecting with a plurality of database server machines of different database types (para. 20).  
As per claim 14, Lui further teaches wherein the database server machine runs a relational database (para. 20).    
As per claim 15, Lui further teaches wherein the database server machine runs a non-relational database (para. 20).    
As per claim 16, Lui further teaches wherein the predetermined criterion has not been met when a log file of the database server machine is substantially full (para. 16, 19).  
- 29 -Patent ApplicationAtty. Docket No.: 007131.02193 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        January 19, 2022